DETAILED ACTION
This action is responsive to the request for continued examination filed 10/27/2022.
Claims 1-20 are pending.
All prior rejections under 35 U.S.C. § 103 are withdrawn as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanadha, et al., U.S. PGPUB No. 2011/0077935 (“Viswanadha”), in view of Rauen, IV, et al., U.S. PGPUB No. 2004/0015408 (“Rauen”), and in view of Wilde, U.S. PGPUB No. 2015/0309993 (“Wilde”).
Viswanadha teaches a system and method for editing the text of a user interface. With regard to Claim 1, Viswanadha teaches a computer implemented method for providing in-context editing of a user interface, said method being performed on a computing device and comprising: 
inputting, through the user interface, an editor selection activating an in-context editing tool ([0026] describes that a user can be served a web interface along with an option to activate a translation mode for the interface. [0029] describes that activating the translation mode enables an interface to translate strings in context); 
converting certain text of a first page of the user interface into editable text ([0033] describes that certain phrases or strings on the interface are translatable in the page); 
inputting, through the user interface, an editor selection of a language and one text item from the converted certain text within the user interface, the selected one text item comprising first text ([0026] describes that users are able to select from a plurality of selectable languages for providing translations; [0035] describes that each translatable phrase is displayed with a selection mechanism that enables a user to select the phrase for translation); 
inputting editor entered second text for the selected one text item ([0036] describes that the interface includes a mechanism for a user to enter translations for a currently selected translatable phrase); and 
updating the first page of the user interface to display the second text for the selected one text item ([0046] describes that a translated string can be provided in context and displayed in the interface in place of the original string).
Viswanadha, in view of Rauen teaches updating a language cookie based on the editor selection of the language by at least overriding an existing locale with a locale associated with the editor selection; and displaying the second text based on the updated language cookie. Viswanadha teaches inputting language selections and displaying associated entered translation strings in an interface, as described above. Rauen teaches at [0819]-[0823] that a user selects a language preference at a splash page, which is stored in a cookie. Pages are then displayed with appropriate language content based on the value stored in the cookie, which is updated whenever a user selects a different language. A user is able to change language at any time through a link back to the splash page language selector, and [0749] describes that language codes include both country and region codes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine elements of Rauen with Viswanadha. Rauen teaches at [0821] that the use of a cookie enables a site to be immediately displayed in a previously selected language whenever a user revisits the site. Therefore, one of skill in the art would seek to combine this aspect of Rauen with Viswanadha, in order to improve user experience by enabling for a given site to provide content or translation capabilities across user sessions without necessitating the creation or use of a profile.

Viswanadha, in view of Rauen and Wilde teaches inputting editor entered second text for the selected one text item in an editor fillable field, such that the first page of the user interface displays the second text for the selected one text item in real-time; detecting an enter operation performed in the editor fillable field associated with the second text; and automatically generating an updated production version of the first page in real-time in response to detecting the enter operation, wherein the updated production version of the first page is: generated based on the updated language cookie and automatically publicly displayed with at least the second text for the selected one text item.
Viswanadha and Rauen teach storing a language selection in a language cookie, and updating text of an interface in a selected language as described above. Wilde teaches at [0006] a process where a user translates strings into a specific language for access at a site version to be accessed in that language, such as Italian. [0145] describes a system whereby a webpage can be served to a user and enabled for in-context editing, such that the user can select a string and enter the translated version for a particular language version of the page on the page itself. The changed string can be seen immediately on the page. [0150] describes that the data entered on the page can be submitted directly to storage, where it is used to refresh any production versions resident on servers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Rauen and Viswanadha with Wilde. Wilde improves the process of translating strings by enabling direct in-context editing and updating of pages. One of skill in the art would seek to combine elements of Wilde with Rauen and Viswanadha, in order to improve user experience with submitting translated page strings by enabling administrative access that directly updates page strings in-context, rather than only allowing page translations through a crowdsourced approval process such as is taught in Viswanadha.
 With regard to Claim 2, Viswanadha teaches that converting certain text of the user interface into editable text comprises: inputting an editor selection of a language for the editable text; and updating a document object model (DOM) associated with the user interface with strings and metadata for the certain text, the strings and metadata being based on the editor selected language. [0026] describes that the user activates translation mode in a specific language from a plurality of selectable languages that can be presented to users. [0040] describes that translatable phrases are identified by parsing the DOM and locating phrases based on an ID. [0041] describes that translated phrases are stored in association with these identifiers and the language such that the phrase text can be provided for display in the interface in the specified language.
With regard to Claim 3, Viswanadha, in view of Rauen teaches that the metadata comprises at least the locale associated with the editor selected language, and the method further comprises providing the second text to a translation management service that adds the second text to a set of translations for the locale. Viswanadha teaches creating and storing translation strings, as described above. Rauen teaches at [0841]-[0843] that localizable string constants can be stored in a markup language document, and translators can add strings to the document in desired languages. Attributes are added to the file identifying the languages, where the example file listing shows both a name and locale being identified for the strings in the file. The particular language then loaded from the file is read from the cookie.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine elements of Rauen with Viswanadha and Wilde. Rauen teaches at [0821] that the use of a cookie enables a site to be immediately displayed in a previously selected language whenever a user revisits the site. Therefore, one of skill in the art would seek to combine this aspect of Rauen with Viswanadha and Wilde, in order to improve user experience by enabling for a given site to provide content or translation capabilities across user sessions without necessitating the creation or use of a profile.
With regard to Claim 4, Viswanadha teaches using a browser extension to parse the DOM to identify the editable text. [0040] describes that scripts execute to parse the DOM and locate translatable phrases.
Claims 11 through 14 recite a system which carries out a method which incorporates steps substantially the same as the method steps recited in Claims 1 through 4, and the claims are similarly rejected.
With regard to Claim 6, Rauen teaches wherein the language cookie is used by a browser rendering the user interface and overriding the language cookie is further based on the input editor selection of the language. [0823] describes that a language selection value stored in the cookie is used to look up strings and display the page content in the selected language. The value stored in the cookie is forced to be updated to reflect a new language selected by a user through the language selection interface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine elements of Rauen with Viswanadha and Wilde. Rauen teaches at [0821] that the use of a cookie enables a site to be immediately displayed in a previously selected language whenever a user revisits the site. Therefore, one of skill in the art would seek to combine this aspect of Rauen with Viswanadha and Wilde, in order to improve user experience by enabling for a given site to provide content or translation capabilities across user sessions without necessitating the creation or use of a profile.
Claim 16 recites a system which carries out the method of Claim 6, and is similarly rejected.
With regard to Claim 7, Viswanadha teaches automatically updating a production version of at least a portion of the user interface upon approval of the second text. [0059] describes that a web property can be deployed with translated strings.
Claim 17 recites a system which carries out the method of Claim 7, and is similarly rejected.
With regard to Claim 8, Viswanadha does not specifically teach that inputting the editor selection of the one text item from the converted certain text comprises inputting a shift and mouse-click operations performed on the one text item. Examiner takes official notice that a shift and mouse-click operation was a well-known method of selecting an element in an interface at the time this application was filed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the well-known with Viswanadha, in order to provide a method of selecting elements for translation different from regular mouse selections and thereby not having translations interfere with normal webpage use. As this Official notice has not been traversed by Applicant in response to the previous Office action, the noticed fact is considered Applicant-admitted prior art for the purpose of examining this application.
Claim 18 recites a system which carries out the method of Claim 8, and is similarly rejected.
With regard to Claim 9, Viswanadha teaches that inputting editor entered second text for the selected one text item comprises: converting the selected one text item into an editor fillable field; and inputting the second text through the editor fillable field upon detecting an enter operation performed in the fillable field, the one text item, the editor fillable field, and the second text being displayed on the user interface without navigating from the first page. [0046] describes that when a user enters translated text into the system, the translated text can be displayed in the web interface in place of the original text.
Claim 19 recites a system which carries out the method of Claim 9, and is similarly rejected.
With regard to Claim 10, Viswanadha teaches displaying the editable text in a first color and displaying non-editable text in a second, different color. Fig. 4A shows a different background highlighting can be applied to certain translatable text strings in an interface.
Claim 20 recites a system which carries out the method of Claim 10, and is similarly rejected.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanadha, in view of Rauen, in view of Wilde and in view of Jaskiewicz, et al., U.S. PGPUB No. 2014/0244784 (“Jaskiewicz”).
With regard to Claim 5, Viswanadha, in view of Jaskiewicz teaches inputting the editor selection of the one text item from the converted certain text comprises: updating stylesheet attributes of each string node in the DOM associated with the certain text in hypertext markup language (HTML); and inputting editor actions applied to the selected one text item as the editor is accessing the user interface.
Jaskiewicz teaches at [0182] that a development application can create a web page file for an HTML webpage so that tools are overlaid on the file to allow in-context editing of the page. [0208]-[0210] describe that the overlays can be rendered and positioned in the page using CSS. Viswanadha at [0046] describes that a user can enter a translated text string, which is also displayed in the context of the page as a user enters the string.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Jaskiewicz with Viswanadha, Wilde and Rauen. Jaskiewicz teaches a wider variety of editing tools related to editing webpage content. Therefore, one of skill in the art would seek to combine elements of Jaskiewicz with Viswanadha, Wilde and Rauen, in order to improve user experience by providing a wider assortment of page editing tools.
Claim 15 recites a system which carries out the method of Claim 5, and is similarly rejected.

Response to Arguments
Applicant’s arguments with regard to Claim 1 have been considered but are moot, as the newly cited Wilde reference cures any deficiencies with regard to the previously cited prior art references in teaching or suggesting the subject matter added to the claims by amendment.
Applicant argues with regard to Claim 11 that Viswanadha is deficient in teaching the limitation regarding updating a DOM associated with the user interface. As cited in the above rejection, Viswanadha teaches at [0040] that a translation interface can be rendered using JavaScript hooks, where a webpage DOM is parsed and translateable phrases identified based on IDs identified in the DOM. The system enables the translation interface, including highlighting, selection, and translation of interface elements in this manner. 
The user-entered strings, and all the additional data required to enable translation of a string in a particular language as described in Viswanadha is enabled and rendered in the document by updating the DOM using JavaScript, as this method both enables selection of a string in the interface, as well as the various additional elements of the translation interface disclosed in Viswanadha. Claim 11 therefore remains properly rejected under the cited art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

11/28/2022